                Case 1:19-mc-00042-EPG Document 7 Filed 12/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           Case No. 1:19-MC-00042-EPG
11
                  Plaintiff,                             ORDER TERMINATING WRIT OF
12                                                       CONTINUING GARNISHMENT (BANK,
           v.                                            STOCKS OR BROKERAGE ACCOUNTS)
13
     EVERETT EARL HUNTER, JR.,                           Criminal Case No. 1:01CR05155-OWW
14
                  Defendant and Judgment Debtor.
15
                                                         (ECF No. 6)
16   BBVA USA BANCSHARES, INC.,
     formerly doing business as
17   BBVA COMPASS BANCSHARES, INC.,
     (and its Successors and Assignees)
18
                  Garnishee.
19

20

21         The Court, having reviewed the United States’ Request for an Order Terminating the Writ of
22 Continuing Garnishment (ECF No. 6), and finding good cause therefrom, hereby GRANTS the Request.

23         Accordingly, it is ORDERED that:
24         1.       Pursuant to 28 U.S.C. § 3205(c)(10)(B), the Writ of Continuing Garnishment (Bank,
25                  Stocks or Brokerage Accounts) previously issued against defendant Everett Earl Hunter,
26                  Jr., on June 26, 2019, is hereby TERMINATED; and
27 ///

28 ///

                                                     1
30
               Case 1:19-mc-00042-EPG Document 7 Filed 12/04/20 Page 2 of 2

 1        2.      The Clerk of Court is respectfully directed to close this case.

 2
     IT IS SO ORDERED.
 3

 4     Dated:     December 4, 2020                           /s/
                                                      UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     2
30
